


114 SCON 21 : Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to commemorate the 150th Anniversary of the ratification of the 13th Amendment.
U.S. Senate
2015-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
114th CONGRESS
1st Session
S. CON. RES. 21
IN THE HOUSE OF REPRESENTATIVES

October 13, 2015
Referred to the Committee on House Administration

CONCURRENT RESOLUTION
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to commemorate the 150th Anniversary of the ratification of the 13th Amendment.


1.Use of Emancipation Hall for ceremony to commemorate the 150th Anniversary of the ratification of the 13th Amendment
(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on December 8, 2015, for a ceremony to commemorate the 150th Anniversary of the ratification of the 13th Amendment to the Constitution of the United States, which abolished slavery in the United States. (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.

Passed the Senate October 8, 2015.Julie E. Adams,Secretary
